Citation Nr: 0728295	
Decision Date: 09/10/07    Archive Date: 09/25/07

DOCKET NO.  05-22 223	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an extension of the appellant's delimiting 
date beyond December 30, 2004, for educational assistance 
benefits under Chapter 35, Title 38, United States Code. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and the veteran


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran served on active duty from May 1976 to August 
1978.  The appellant is the veteran's daughter.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Muskogee, Oklahoma (RO), which denied the appellant an 
extension of the delimiting date beyond December 30, 2004, 
for entitlement to payment of Survivors' and Dependents' 
Educational Assistance benefits.
    
In November 2005, the appellant and veteran testified at a 
personal hearing held before the undersigned at the RO in 
Waco, Texas.  This case has been certified to the Board from 
the Waco, Texas RO.  


FINDINGS OF FACT

1.  The veteran was notified on June 22, 1992 of his award of 
a permanent and total disability rating based on service-
connected disability, effective March 10, 1989; and he was 
awarded special monthly compensation under 38 U.S.C.A. 
§ 1114(l) and 38 C.F.R. § 3.350(b) on account of being so 
helpless as to be in need of regular aid and attendance, 
effective November 3, 2005.

2.  The appellant's date of birth is in December 1978, and 
she is the veteran's daughter.

3.  In December 1996, the appellant first became entitled to 
assistance under Chapter 35 to begin a program of education.

4.  Due to illness in her immediate family, the appellant was 
unable to pursue her educational program for a total of eight 
semesters during the period of educational assistance 
benefits basic entitlement between December 1996 and December 
2004.


CONCLUSION OF LAW

The criteria for an extension of the appellant's delimiting 
date for educational assistance benefits under Chapter 35, 
Title 38, United States Code, in the amount of the monthly 
equivalent of eight semesters, have been met. 38 U.S.C.A. §§ 
3501, 3512 (West 2002); 38 C.F.R. §§ 3.102, 21.3021, 21.3040, 
21.3041, 21.3043 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2004).  The VCAA is not applicable 
where further assistance would not aid the veteran in 
substantiating his claim.  Wensch v. Principi, 15 Vet App 362 
(2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required 
to provide assistance "if no reasonable possibility exists 
that such assistance would aid in substantiating the claim").  
In view of the Board's favorable decision in this appeal, 
further assistance is unnecessary to aid the veteran in 
substantiating his claim.

II.  Extension of the Delimiting Date for Educational 
Assistance Benefits

Basic eligibility for Chapter 35 benefits is established in 
one of several ways, including being the child of a veteran 
who has a total and permanent disability rating from service-
connected disability.  38 U.S.C.A. § 3501(a)(1)(A); 38 C.F.R. 
§ 21.3021.

The record reflects that the veteran is in receipt of a 
permanent and total disability rating based on service-
connected disability.  The effective date for this rating is 
March 10, 1989.  Review of the veteran's claims folder shows 
that the veteran became the husband of the appellant's mother 
while the appellant was a minor.  Therefore, the appellant is 
shown to be the veteran's stepdaughter, and thereby his child 
under VA regulations.  See 38 C.F.R. § 3.57 (2006).  Her date 
of birth is in December 1978.  
 
The RO awarded Chapter 35 educational assistance benefits to 
the appellant effective from a date in December 1996, and 
assigned an ending date of entitlement in December 2004.  
After graduating from high school in 1997, the appellant 
enrolled and began attending McLennan Community College in 
the fall semester of 1997.  The record reflects that the 
appellant did not attend that college in a continuous manner, 
and as discussed in detail below, did not attend a number of 
semesters during the period from fall 1997 to December 2004.  
She finally completed an Associate of Arts degree in May 
2005, after the December 2004 delimiting date.  

When McLennan Community College certified the appellant's 
enrollment for the period of the spring 2005 semester, the RO 
gave notice that the appellant was not eligible for the 
receipt of any further educational assistance benefits under 
Chapter 35, because she had reached the date her eligibility 
ended.  The appellant filed her notice of disagreement with 
that determination in November 2004, requesting an extension 
of her delimiting date so that she could complete her current 
educational program in May 2005.  During the November 2005 
hearing before the undersigned, the veteran noted that the 
appellant also intended to subsequently complete a bachelor 
degree utilizing the Chapter 35 educational assistance 
benefits.

Under 38 C.F.R. § 21.3041(a), the basic beginning date of 
eligibility for educational assistance is normally the date 
the child reaches age 18, or the date of the child's 
completion of secondary schooling, whichever occurs first.  
The basic ending delimiting date for educational assistance 
is the date of the child's 26th birthday. 38 C.F.R. § 
21.3041(c).  

Also, for each eligible person, the benefited educational 
program may not exceed a total duration of 45 months, or the 
equivalent thereof in part-time training.  38 C.F.R. 
§ 21.3044(a).  The 45 month period of entitlement is for any 
45 months within the period of eligibility; the eligible 
person is not required to pursue a program for 45 consecutive 
months.  38 C.F.R. § 21.3044(c).  

In this case, the appellant's original period of eligibility 
for Chapter 35 educational assistance was delimited by the 
date of the appellant's 18th birthday as the beginning date 
of entitlement, and by her 26th birthday as the ending date 
of entitlement.  Thus, under the basic rules she was entitled 
to educational assistance benefits for programs of up to 45 
months duration during the period beginning on her birthday 
in December 1996 and ending on her birthday in December 2004.  

VA regulations provide, however, for exceptions to the basic 
rules for delimiting the ending period of entitlement, which 
provide for an ending delimiting date beyond the 26th 
birthday.  A child of a veteran may be afforded Chapter 35 
benefits beyond her ending delimiting date under certain 
circumstances.  If, before her delimiting date, she is in 
pursuit of a program of education and she suspends the 
pursuit of such program of education prior to her delimiting 
date, and the suspension was due to conditions beyond her 
control, she may extend her benefits beyond her original 
delimiting date.  38 C.F.R. § 21.3041(e).  

In no such event, however, shall Chapter 35 benefits be 
afforded beyond the original delimiting date plus a period of 
time equal to the period such person was required to suspend 
the pursuit of her program, or beyond her 31st birthday, 
whichever is earlier.  38 U.S.C.A. § 3512(d); 38 C.F.R. §§ 
21.3040(d), 21.3041(e), 21.3043.  But see 38 C.F.R. §§ 
21.3041(e)(2); 21.3044(a) (2003) (allowing the extension of 
benefits even beyond age 31 in very limited situations).

38 C.F.R. § 21.3043 provides for exceptional situations for 
which an eligible person may be considered to have suspended 
her program of education due to circumstances beyond her 
control, including where pursuit of her program is precluded 
because of (1) immediate family obligations beyond her 
control; or (2) illness in her immediate family.  38 C.F.R. § 
21.3043(b), (d).

In support of her request to extend her delimiting date, both 
the appellant and her mother have provided statements, and 
the appellant and the veteran have testified to the 
following.  The appellant's father needed the appellant's 
constant help to care for him.  Because of this, the 
appellant had to withdraw from her educational program 
several times during the period she was a student from fall 
of 1997 to spring 2005 when she graduated with an Associate 
Degree.  Because the RO ruled that the appellant's 
entitlement to educational benefits ended on the date of her 
26th birthday in December 2004, before the beginning of her 
last community college term began in January 2005, she did 
not receive benefits with respect to that last term.  She 
further intended to continue an educational program to 
complete a bachelor degree after the community college 
program ended in May 2005.

The Board has reviewed the veteran's claims file, which 
confirms awards of service connection for several severe 
mental and physical disabilities of the veteran, including 
(1) chronic paranoid schizophrenic disorder with history of 
psycho-physiological reaction and conversion disorder and 
spondylolysis L2-L5, rated 100 percent from October 1985; (2) 
old united fracture, left ulna, rated 10 percent from August 
1978; (3) headaches, rated 10 percent from May 1983; and (4) 
bilateral high frequency hearing loss, rated at a 
noncompensable rate from August 1978.  In a February 2006 
rating decision, the RO granted entitlement to special 
monthly compensation under 38 U.S.C.A. § 1114(l) and 
38 C.F.R. § 3.350(b) effective November 3, 2005, on account 
of the veteran being so helpless as to be in need of regular 
aid and attendance.  

VA medical records dated from 1999 to 2007 similarly show 
significant impairment from both service-connected conditions 
and other conditions including phlebitis, and diabetes under 
poor control.  These records also show that the veteran's 
care has required assistance from the appellant.

The appellant's mother stated that due to these illnesses, 
and because she worked full-time, that she had required her 
daughter's help with the veteran's personal care for several 
years prior to 2005; but now she is finally able to care for 
him without the appellant's assistance.

The Board finds credible the account provided here by the 
veteran, appellant, and her mother.  Accordingly, in light of 
the evidence of record, the appellant should be afforded an 
extension of her delimiting date, because she was required to 
suspend her program of education due to circumstances beyond 
her control.  That program began in 1997 but was interrupted 
numerous times for extended periods between then and the 
normal ending delimiting date in December 2004, due to her 
family obligation to care for her father due to his illness.  
Furthermore, as the appellant has not yet reached the age of 
31 (which will not occur until her birthday in December 2009, 
there is still time remaining for her to receive additional 
Chapter 35 benefits in order to complete her intended 
educational program concluding with a bachelor degree.

The veteran and her parents have credibly stated that due to 
the appellant's obligations to attend to her severely ill 
father, she had to drop out of her education program at 
McLennan Community College several times during several 
semesters, and apparently missed several entire semesters 
during her period of entitlement between the delimited 
beginning and ending dates in December 1996 and December 
2004.  

A review of the official transcript of the appellant's 
education program at McLennan Community College shows that 
she initially enrolled in the fall semester of 1997.  She 
attended the semesters of fall 1997, spring 1998, fall 1998, 
and spring 1999.  

She started the fall 1999 semester but withdrew on December 
1, 1999.  She did not attend the spring 2000 semester.  She 
attended the summer session of 2000.  She did not attend the 
fall 2000 semester or spring 2001 semester.  She started to 
attend the summer session in 2001 but withdrew from all 
classes by July 5, 2001.  She did not attend the fall 2001 
semester or spring 2002 semester.  She attended the summer 
session of 2002.  

She did not attend the fall 2002 semester or spring 2003 
semester.  She next attended the fall 2003 semester.  She 
started to attend the spring 2004 semester and withdrew from 
all classes by May 7, 2004.  She attended the summer session 
of 2004.  She did not attend the fall 2004 semester.  

After her basic ending delimiting date in December 2004, the 
appellant completed her educational program at the community 
college by attending the spring 2005 semester and receiving 
an Associates of Arts degree on May 10, 2005.

In aggregate, because of her obligations to help her 
chronically ill father, the appellant suspended her 
educational program and did not attend for eight regular-
school-year semesters (see underlined above).  Also, she 
withdrew from an additional two regular-school-year semesters 
and one summer session (see italicized above).  All of these 
suspensions to the appellant's educational program occurred 
during the period between the beginning and ending delimiting 
dates of eligibility.  The suspended eight regular-school-
year semesters represent four school years.  

Based on the facts of this case, the appellant suspended her 
educational program for at least eight regular-school-year 
semesters due to family obligations and for reasons beyond 
her control.  
 
Given the foregoing, the Board finds that on giving the 
appellant the benefit of the doubt, the Board concludes that 
the evidence is in equipoise.  Thus, the Board concludes that 
an extension of the appellant's delimiting date beyond 
December 30, 2004, for educational assistance benefits under 
Chapter 35, Title 38, United States Code is warranted; and 
that the facts warrant an extension in the monthly equivalent 
of the eight semesters that the appellant suspended her 
education due to reasons beyond her control.  

Note however, that the ending delimiting date for educational 
assistance benefits is extended here for the length of period 
of the suspension of her educational program; but that 
extension may not extend beyond age 31 (the appellant's 
birthday in December 2009), and the total duration of the 
benefited educational program may not exceed 45 months.








	(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to an extension of the appellant's delimiting 
date for educational assistance benefits under Chapter 35, 
Title 38, United States Code, is granted, for the monthly 
equivalent of eight semesters, subject to the laws and 
regulations governing the award of these benefits.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


